DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 15-17, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lepp et al (US 2018/0262865).

Regarding claim 1: Lepp discloses a user equipment (UE) for wireless communication, comprising: 
a memory (see memory 940 of Figure 9, for example; see also the memories in Figure 10); and 
one or more processors coupled to the memory, the memory and the one or more processors configured to (see processor 920 of Figure 9, for example; see also the processors in Figure 10): 
generate a wake up signal to wake up a plurality of second UEs, wherein the wake up signal is based at least in part on location information associated with the UE, location information associated with one or more of the plurality of second UEs, or a combination thereof (disclosed throughout; as indicated in [0087], for example, the WUR wakeup trigger signals may be broadcast and thus transmitted to a plurality of second UEs; further, as indicated in [0087], the WUR wakeup trigger may include “location or proximity information” and is thus based at least on the location of the transmitting station; further, the signal is transmitted to portable stations within proximity of the transmitter and thus based in part on the location of the receiving terminal (see [0158], for example); see also [0072], which discloses that the wakeup signal is based on the location of the receiving terminal; further, as indicated in [0112], the terminal transmitting the wakeup trigger may be a vehicular UE or onboard unit;), and 
transmit, to the plurality of second UEs, the wake up signal (disclosed throughout; see [0087], [0112], and [0158], for example).

Regarding claim 15: Lepp discloses a user equipment (UE) for wireless communication, comprising: 
a memory (see memory 940 of Figure 9, for example; see also the memories in Figure 10); and 
one or more processors coupled to the memory, the memory and the one or more processors configured to (see processor 920 of Figure 9, for example; see also the processors in Figure 10): 
receive, from a second UE, a wake up signal that is associated with the UE and with at least one third UE, wherein the wake up signal is based at least in part on location information associated with the second UE, location information associated with the UE and the at least one third UE, or a combination thereof (disclosed throughout; as indicated in [0087], for example, the WUR wakeup trigger signals may be broadcast and thus transmitted to a plurality of second UEs; further, as indicated in [0087], the WUR wakeup trigger may include “location or proximity information” and is thus based at least on the location of the transmitting station; further, the signal is transmitted to portable stations within proximity of the transmitter and thus based in part on the location of the receiving terminal (see [0158], for example); see also [0072], which discloses that the wakeup signal is based on the location of the receiving terminal; further, as indicated in [0112], the terminal transmitting the wakeup trigger may be a vehicular UE or onboard unit), and 
monitor for messages from the second UE based at least in part on receiving the wake up signal (disclosed throughout; see [0087], [0112], and [0158], for example).

Regarding claim 29: Lepp discloses a method of wireless communication performed by a user equipment (UE), comprising: 
generating a wake up signal to wake up a plurality of second UEs, wherein the wake up signal is based at least in part on location information associated with the UE, 0097-167574204751 location information associated with one or more of the plurality of second UEs, or a combination thereof (disclosed throughout; as indicated in [0087], for example, the WUR wakeup trigger signals may be broadcast and thus transmitted to a plurality of second UEs; further, as indicated in [0087], the WUR wakeup trigger may include “location or proximity information” and is thus based at least on the location of the transmitting station; further, the signal is transmitted to portable stations within proximity of the transmitter and thus based in part on the location of the receiving terminal (see [0158], for example); see also [0072], which discloses that the wakeup signal is based on the location of the receiving terminal; further, as indicated in [0112], the terminal transmitting the wakeup trigger may be a vehicular UE or onboard unit); and 
transmitting, to the plurality of second UEs, the wake up signal (disclosed throughout; see [0087], [0112], and [0158], for example).

Regarding claim 30: Lepp discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving, from a second UE, a wake up signal that is associated with the UE and with at least one third UE, wherein the wake up signal is based at least in part on location information associated with the second UE, location information associated with the UE and the at least one third UE, or a combination thereof (disclosed throughout; as indicated in [0087], for example, the WUR wakeup trigger signals may be broadcast and thus transmitted to a plurality of second UEs; further, as indicated in [0087], the WUR wakeup trigger may include “location or proximity information” and is thus based at least on the location of the transmitting station; further, the signal is transmitted to portable stations within proximity of the transmitter and thus based in part on the location of the receiving terminal (see [0158], for example); see also [0072], which discloses that the wakeup signal is based on the location of the receiving terminal; further, as indicated in [0112], the terminal transmitting the wakeup trigger may be a vehicular UE or onboard unit); and 
monitoring for messages from the second UE based at least in part on receiving the wake up signal (disclosed throughout; see [0087], [0112], and [0158], for example).

Regarding claims 2 and 16: Lepp discloses the limitation: wherein the UE transmits the wake up signal in one or more wake up signal transmission occasions (disclosed throughout; as indicated in [0088], the wakeup signal may only be transmitted at certain times of day (one or more wakeup signal occasions)).

Regarding claim 3: Lepp discloses the limitation: wherein the UE comprises at least one of a vehicle UE (V- UE), a road side unit (RSU), or a combination thereof (disclosed throughout; see [0087], [0112], and [0144], for example, which discloses that the transmitter UE comprises a road side unit such as a traffic signal; see also [0110], [0112], and [0144], which indicated that the UE can be a vehicle UE).

Regarding claim 4: Lepp discloses the limitation: wherein the plurality of second UEs comprise at least one of a pedestrian UE (P-UE), a vehicle UE (V-UE), or a combination thereof (disclosed throughout; the portable ITS stations include both pedestrian UEs and vehicle UEs; see [0062]-[0063], [0082], and [0110], for example).

Regarding claims 5 and 17: Lepp discloses the limitation: wherein the wake up signal causes the plurality of second UEs to monitor for messages from the UE during a time window (disclosed throughout; the safety-critical mode is triggered by the wakeup signal in Lepp; as indicated in [0004], for example, this mode is used to enable the station to receive communications in a time window (with low latency); for example, as indicated in [0076] and [0141], the transition to the safety-critical mode may involve using a shorter duty-cycle for the receiver, which causes the UEs to monitor for message during a time window).

Regarding claim 9: Lepp discloses the limitation: wherein the wake up signal is based at least in part on an identifier of a geographic zone, and the wake up signal informs the plurality of second UEs to wake up when located within the geographic zone (disclosed throughout; as indicated in [0087], the wakeup signal is based on location or proximity information; as indicated in [0158], this may be a particular geographic zone such as a busy intersection; see also [0187], for example, which indicates that this may be based on geofence area; clearly, the particular geofence area (geographic zone) is identified to distinguish it from other zones; as noted in at least the above paragraphs, the wakeup signal is transmitted when the terminal is located within the geographic zone).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lepp et al (US 2018/0262865) in view of Takeda ’221 et al (US 2022/0240221).

Regarding claims 6 and 18: Lepp discloses the limitations of parent claims 1 and 15 as indicated above.  Lepp does not explicitly disclose the limitations: wherein the UE transmits the wake up signal in one or more slots within a receiving resource pool associated with the plurality of second UEs.  However, Takeda ’221 discloses that positions of WUS resources (a pool) for a UE to monitor for WUS signals is determined based on a group ID for the UE (see [0073], for example).   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lepp to group terminals as suggested by Takeda ’608 and utilize a group ID for the terminal to narrow the pool of WUS resources for the UE to monitor as suggested by Takeda ’221.  The rationale for doing so would have been to provide wakeup signals with a finer granularity than the broadcast transmission disclosed by Lepp and to further save battery capacity for UEs by narrowing the resources to monitor a WUS.

Claims 7, 8, 19-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lepp et al (US 2018/0262865) in view of Takeda ’608 et al (US 2022/0201608).

Regarding claims 7 and 19: Lepp discloses the limitations of parent claims 1 and 15 as indicated above.  Lepp does not explicitly disclose the limitations: wherein the wake up signal includes a message with information that indicates the plurality of second UEs.  However, Takeda ’608 discloses an implementation of wake up signals (WUS) that are sent explicitly to a group of UEs.  Consider [0068], for example, which discloses that UEs monitor for WUSs that include a group ID for a group to which the UE belongs.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lepp to group terminals as suggested by Takeda ’608 and to address wakeup signals to these groups using a group ID.  The rationale for doing so would have been to provide wakeup signals with a finer granularity than the broadcast transmission disclosed by Lepp and to further save battery capacity for UEs in groups that do not need to receive every wakeup signal.

Regarding claims 8 and 20: Lepp discloses the limitations of parent claims 1 and 15 as indicated above.  Lepp does not explicitly disclose the limitations: wherein the wake up signal includes a sequence that is based at least in part on information that indicates the plurality of second UEs.  However, Takeda ’608 discloses an implementation of wake up signals (WUS) that are sent explicitly to a group of UEs.  Consider [0068], for example, which discloses that UEs monitor for WUSs that include a group ID for a group to which the UE belongs.  Further, consider [0074], which discloses that the wakeup signal includes a signal based in part on the group ID and thus on the plurality of second UEs.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lepp to group terminals as suggested by Takeda ’608 and to address wakeup signals to these groups using a group ID and a sequence.  The rationale for doing so would have been to provide wakeup signals with a finer granularity than the broadcast transmission disclosed by Lepp and to further save battery capacity for UEs in groups that do not need to receive every wakeup signal.

Regarding claim 21: Lepp discloses the limitations of parent claim 15 as indicated above.  Lepp discloses broadcasting the wakeup signal and thus does not explicitly disclose the limitations: wherein the memory and the one or more processors are further configured to: determine that the wake up signal is associated with the UE, wherein the UE monitors for messages from the second UE based at least in part on determining that the wake up signal is associated with the UE.  However, Takeda ’608 discloses an implementation of wake up signals (WUS) that are sent explicitly to a group of UEs.  Consider [0068], for example, which discloses that UEs monitor for WUSs that include a group ID for a group to which the UE belongs.  This clearly discloses the UE determining whether a particular wakeup signal is associated with the UE (via the group ID) and then monitoring for messages from the second UE based on this determination.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lepp to group terminals as suggested by Takeda ’608 and to address wakeup signals to these groups using a group ID.  The rationale for doing so would have been to provide wakeup signals with a finer granularity than the broadcast transmission disclosed by Lepp and to further save battery capacity for UEs in groups that do not need to receive every wakeup signal.

Regarding claim 22: Lepp discloses the limitation: wherein the UE determines that the wake up signal is associated with the UE based at least in part on determining that the UE is located with a geographic zone associated with the wake up signal, wherein the wake up signal is based at least in part on an identifier of the geographic zone (disclosed throughout; as indicated in [0087], the wakeup signal is based on location or proximity information; as indicated in [0158], this may be a particular geographic zone such as a busy intersection; see also [0187], for example, which indicates that this may be based on geofence area; clearly, the particular geofence area (geographic zone) is identified to distinguish it from other zones; as noted in at least the above paragraphs, the wakeup signal is transmitted when the terminal is located within the geographic zone).  

Regarding claim 25: Lepp discloses the limitations: determining to enter an ON period of a discontinuous reception (DRX) mode based at least in part on the wake up signal and the geographic zone (disclosed throughout; see [0075], for example, which describes “sleep cycles”, which are discontinuous reception cycles as the terminal discontinuously receives signals during these cycles; further, as indicated in [0087], the wakeup signal is based on location or proximity information; as indicated in [0158], this may be a particular geographic zone such as a busy intersection; see also [0187], for example, which indicates that this may be based on geofence area; clearly, the particular geofence area (geographic zone) is identified to distinguish it from other zones; when the terminal enters the geographic zone, it receives a wakeup signal and may receive information continuously for a time period, thus entering an on period).

Allowable Subject Matter
Claims 10-14, 23, 24, and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeda et al (US 2022/0124617) discloses a system that sends wake-up signals (WUSs) to groups of UEs.  
Hoglund et al (US 2022/0086759) discloses a method for wake-up signal grouping based on paging probability.  
Zhang et al (US 2020/0196240) discloses a method of power saving for pedestrian user equipment in vehicular communication systems.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        July 29, 2022